Citation Nr: 1217979	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-28 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.  

2.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 1984 with additional service in the National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A hearing before the undersigned Veterans Law Judge was held at the RO in March 2012 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The issue of service connection for a cervical spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Based on the evidence of in-service complaints of back pain and the evidence of a currently diagnosed thoracolumbar spine disorder, a VA examination is needed to determine whether a chronic thoracolumbar spine disorder onset in service or is causally related to service.  See 38 U.S.C.A. § 5103A(d).  

Because the claim of entitlement to a TDIU is inextricably intertwined with the issue of service connection for a thoracolumbar spine disorder, the issue of entitlement to a TDIU is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available National Guard records have been associated with the record.  

2.  Obtain all outstanding, relevant VA treatment records.  Ask the Veteran about the existence of any outstanding, relevant non-VA treatment records and request any reported records.

3.  Schedule the Veteran for an examination to determine the nature and likely etiology of the reported thoracolumbar spine disorder.  The examiner must review the claims file.  For any diagnosed disorder, the examiner is to state whether it is at least as likely as not (50% probability) that the disorder onset in service or is causally related to service.  A full explanation must be provided for any opinion, including discussion of the in-service histories of upper back pain and pleuritic-type pain and the current history of pleuritic-type pain since service.  

4.  Thereafter, readjudicate the appellant's claims.  If either benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



